Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Olson et al. (US Pat. No. 4,852,501) is considered the closest prior art of record.  However, Olson’s decorating parts do not include protruding points on the surfaces of the decorating parts, and the decorating parts are not provided with stamping convex edges protruding outwards on upper and lower sides.  Belyea et al. (US Pat. No. 8,201,796 B2) teaches a corner protector.  However, Belyea’s textured outer surfaces are described as an array of ovals and not protruding points.  Furthermore, Belyea’s corner protectors are not welded or integral to the table, and do not include stamping convex edges protruding outwards on upper and lower sides.  Robichaud et al. (US Pub. No. 2006/0243635 A1) also does not include stamping convex edges protruding outwards on upper and lower sides, and is intended for merchandise.  Heffley (US Pat. No. 3,047,142) also does not include stamping convex edges protruding outwards on upper and lower sides, and is intended for a mirror.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Stanton L Krycinski/Primary Examiner, Art Unit 3631